CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form N-1A of our report dated February 12, 2010, relating to the financial statements and financial highlights which appears in the December 31, 2009 Annual Report to Policyholders of Sentinel Variable Products Trust, which are also incorporated by reference into the Registration Statement. We also consent to the references to us under the headings "Financial Highlights", "Fund Services Arrangements" and "General Information" in such Registration Statement. /s/ PricewaterhouseCoopers LLP New York, New York April 26, 2010
